Citation Nr: 1032321	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of an 
injury to the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1979.  

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2010, 
the Veteran participated in a video conference hearing before the 
undersigned.  A transcript is of record and has been reviewed.  

In the June 2007 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  In 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996), it was determined that the statutory scheme in 38 
U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the Board 
to consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to whether 
new and material evidence has been presented to reopen the claim 
on appeal.    

The Board notes that the Veteran filed a notice of disagreement 
with an April 2009 rating decision denying a compensable rating 
for service-connected bilateral hearing loss.  In an October 2009 
rating decision, the RO granted a 10 percent rating and continued 
the rating in an October 2009 statement of the case.  The Veteran 
has not perfected an appeal with regard to this issue, and it is 
not before the Board.  

The issue of entitlement to service connection for residuals of 
an injury to the right upper extremity is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in April 1993, the RO denied the 
Veteran's claim of entitlement to service connection for a 
dislocated right arm.  

2.  Evidence submitted after April 1993 includes evidence that is 
not cumulative or redundant of the evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of an 
injury to the right upper extremity.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for residuals of a right upper extremity injury.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA with respect to its duty to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

Here, since the Board is reopening the Veteran's claim of 
entitlement to service connection for residuals of an injury to 
the right upper extremity, there is no need to discuss whether 
there has been compliance with Kent because even if, for the sake 
of argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102.   

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for residuals 
of an injury to the right upper extremity was denied in an April 
1993 rating decision.  The Veteran did not file a notice of 
disagreement, and this decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).  In a June 2007 rating decision, the RO denied service 
connection for the right upper extremity injury because new and 
material evidence had not been submitted.  

The Veteran submitted new evidence along with his claim to reopen 
in December 2006.  In a June 2007 rating decision, the RO 
determined that new and material evidence had not been submitted 
to reopen the claim.  The Veteran's appeal of that decision is 
properly before the Board.  

The evidence of record at the time of the April 1993 rating 
decision consisted of service treatment records and the Veteran's 
statements.  The RO denied service connection for a dislocated 
right arm because the condition was not shown by service 
treatment records to have been incurred in or aggravated by 
active duty service.  

Evidence submitted after April 1993 includes VA medical center 
(VAMC) treatment records, records from the Social Security 
Administration (SSA), and statements and testimony by the 
Veteran.  VAMC records evidence continued treatment for right 
shoulder pain both before and after a corrective surgery in April 
2008.  A positive nexus opinion by Dr. Fox, a VA physician, dated 
in October 2009, is also of record.  The physician stated that it 
is as likely as unlikely that the Veteran's right shoulder 
disorder could go back to the injury in service.  In VA treatment 
records, written statements and during the Board hearing, the 
Veteran asserted that his right shoulder pain began as a result 
of an injury in service.  

As the new evidence submitted includes a positive nexus opinion 
by a VA physician, relating the Veteran's current right upper 
extremity disorder to service, the Board finds it to be new and 
material.  38 C.F.R. § 3.156(a).  In short, this evidence 
addresses the central unestablished fact necessary to 
substantiate the Veteran's claim: whether the Veteran's current 
right shoulder disorder was incurred in or as a result of 
service.  

Accordingly, the Veteran's request to reopen the claim of service 
connection for residuals of an injury of the right upper 
extremity is granted.  As discussed further below, the Board 
finds that a remand is necessary before further adjudication.  


ORDER

New and material evidence having been received, the issue of 
entitlement to service connection for residuals of an injury to 
the right upper extremity is reopened.  


REMAND

The Board finds that a remand is necessary in order to comply 
with VA's duty to assist the Veteran in the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).   

The Veteran has not received a VA examination for his claim on 
appeal.  The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; establishes that the 
Veteran suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period; and indicates that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service.  38 C.F.R. § 3.159(c)(4).  Whether the 
evidence indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. at 
82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's claimed disorder 
have been met.  First, the Veteran has claimed the existence of 
right shoulder pain since an injury in service.  During the Board 
hearing, the Veteran's representative stated that the injury 
occurred after a fall on the ice in service.  Service treatment 
records show that the Veteran fell on ice in February 1975.  The 
Board also finds there to be competent medical evidence of a 
current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  Specifically, in an October 2009 VAMC 
treatment note and associated letter, Dr. Fox, the Veteran's 
surgeon, stated the chronic rotator cuff injury and secondary 
osteoarthritic changes could stem from the injury in service.  

Further, the Veteran has not received a VA examination and 
opinion based on a review of the claims file.  Since the evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, the Veteran should be provided with an 
appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to ascertain 
the presence and etiology of a right upper 
extremity disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file and offer an opinion as to whether any 
right upper extremity disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), causally 
or etiologically related to the Veteran's 
military activity.  

A detailed rationale behind this opinion 
would be of considerable assistance to the 
Board.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination.  

2.  Thereafter, the Veteran's claims of 
entitlement to service connection for 
residuals of a right upper extremity injury 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


